FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DOROTEO ANTONIO-HERNANDEZ,                        No. 09-70402

               Petitioner,                        Agency No. A076-611-065

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Doroteo Antonio-Hernandez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS,

321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

       To the extent we have jurisdiction to review the BIA’s denial of Antonio-

Hernandez’s motion to reopen, see Fernandez v. Gonzales, 439 F.3d 592, 601 (9th

Cir. 2006), we conclude that the BIA did not abuse its discretion in determining

that the evidence was insufficient to warrant reopening, see Singh v. INS, 295 F.3d

1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be reversed if

it is “arbitrary, irrational, or contrary to law”).

       To the extent Antonio-Hernandez contends that the BIA failed to consider

all of the evidence he submitted with the motion to reopen, he has not overcome

the presumption that the BIA did review the record. See Fernandez, 439 F.3d at

603.

       Finally, Antonio-Hernandez’s contentions that the BIA failed to accept his

mother’s statement as true and violated 8 C.F.R. § 1003.2(c)(1) are not supported

by the record.

       PETITION FOR REVIEW DENIED.




                                              2                                09-70402